MEMORANDUM ***
Joo Yeon Park and her sons, Sung Bok Lee and Sung Jun Lee, petition for review of an order of the Board of Immigration Appeals affirming the decision of the Immigration Judge finding the petitioners removable and denying voluntary departure. We have jurisdiction under 8 U.S.C. § 1252(a), and we deny the petitions.
Park contends, on her own behalf and on the behalf of her two sons, that she should not have been placed into removal proceedings because her failure to timely file an application for adjustment of status was not willful, but rather because she was the victim of fraud. The IJ, although sympathetic to Park’s unfortunate situation, found that because the Immigration and Naturalization Service had denied Park’s application for an adjustment in status, he lacked the authority, equitable or otherwise, to review the INS’s decision and to permit her to remain in the United States. We agree. See 8 U.S.C. § 1252(g); 8 C.F.R. § 1240.1(a); see also Barahona-Gomez v. Reno, 236 F.3d 1115, 1119 (9th Cir.2001) (“[T]he immigration judge is not empowered to review the wisdom of the INS in instituting the proceedings.”) (quoting Lopez-Telles v. INS, 564 F.2d 1302, 1304 (9th Cir.1977)). We are similarly without authority to order the relief she requests. Cf. Socop-Gonzalez v. INS, 208 F.3d 838, 842 n. 4 (9th Cir.2000); Jaa v. U.S. INS, 779 F.2d 569, 572 (9th Cir.1986); Sun Il Yoo v. INS, 534 F.2d 1325, 1328-29 (9th Cir.1976); Santiago v. INS, 526 F.2d 488, 491-92 (9th Cir.1975) (en banc).
Park raises the question whether the IJ erred in denying her request to dismiss the removal proceedings, but presents no theory upon which relief could be granted. This argument is waived because “[a] bare assertion of an issue does not preserve a claim.” D.A.R.E. Am. v. Rolling Stone Magazine, 270 F.3d 793, 793 (9th Cir.2001) (internal quotation marks omitted).
We do not have jurisdiction to review the IJ’s denial of Park’s request for voluntary departure. See 8 U.S.C. 1229c(f) & 1252(a) (2) (B) (i); Tovar-Landin v. Ashcroft, 361 F.3d 1164, 1166 (9th Cir.2004).
PETITION DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.